DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 01/11/2022.
Claims 1-21 are pending in this application. Claims 1, 11 and 16 are amended. 
Response to Arguments
Applicant’s arguments with respect to claims amended 01/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 16-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 16-20 use of the word “means for” are being interpreted under 35 U.S.C.112(f) and the corresponding structure disclosed in the specification that supports the recited function is in Fig.21 and Specification [para.93-116].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367) in view of Marda et al. (“Marda”, US 2019/0019022) in view of Harnisch et al. (“Harnisch”, US 2019/0384460) and further in view of McCullough et al. (“McCullough”, US 2011/0141031). 
As per claim 1, Kirby teaches a system comprising: 
one or more data processing units (Kirby, Fig.2, processors 6; col.5, lines 63-66); and
a computer-readable medium having encoded thereon computer-executable instructions  to cause the one or more data processing units to (Kirby, Fig.2, memory 10, app 12; col.6, lines 30-37):
video conferencing; col.15, lines 36-67, Figs.8-9, virtual meeting room 70 displayed within GUI 19);
receive first input data indicative of a zoom view to be rendered within the video representation (Kirby, col.16, lines 9-14, selection input of zoom view option);
in response to the first input data, render the zoom view on the UI within the video representation of the communication session (Kirby, col.16, lines 1-6, Fig.8, zoomed view 74A);
render, within the zoom view, a magnified view of a portion of the video representation of the communication session (Kirby, col.16, lines 1-6, Fig.8, zoomed view of content 74A which is a portion of the representation 70);
receive third input data indicative of a command to edit content being rendered in the magnified view of the new portion of the video representation (Kirby, col.7, lines 42-50, captured video content; col.16, lines 14-26, selection input of add/edit/modify option); 
in response to the third input data indicative of the command to edit: 
detect a source file or document of the object or content being rendered in the new portion of the video representation (Kirby, col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, files edited and saved in repository);
render a representation of the source file or document (Kirby, Fig.8, content 74A displayed for editing once in zoom view); 
receive editing input for making changes to the source file or document (Kirby, col.16, lines 14-26, modification results in real-time change to the shared workspaces); and 
modify content in workspace,  files edited and saved in repository).
However, Kirby does not teach based on an object or content being rendered in the new portion of the video representation, detect a source file or document. Marda teaches a system of detecting a source file of a physical documents based on an object or content being rendered in the video representation (Marda, Fig.4, para.92-95, match physical document with electronic document). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Marda’s teaching with Kirby’s system in order to incorporate physical documents into the collaboration (Marda, para.5). 
Although Kirby teaches editing of content, the system of Kirby and Marda does not explicitly teach the rendering of an editing pane on the UI. Harnisch teaches a UI representation wherein input on a file renders an editing pane on the UI (Harnisch, Fig.5, para.32, editing command on file 502 renders editing pane 522). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Harnisch’s teaching with the system of Kirby and Marda in order to edit content within the UI.
Furthermore, the system of Kirby, Marda and Harnisch does not teach an input data indicative of a position for a movable zoom window, in response to second input data indicative of movement of the movable zoom window from the position to a new position, reposition the movable zoom window on the UI at the new position and update the magnified view with a new portion of the video representation that is proximate to the new position.  McCullough teaches a system of using a zoom window for editing content wherein an input indicating a position for a movable zoom window to be placed within the display is received (McCullough, Fig.5D, single finger contact 511; para.157-159, loupe 520 moves with finger movement), rendering the zoom window on the UI (McCullough, Fig.5D, para.153-154, loupe 520 displayed of position of contact 511) wherein within the zoom window is a magnified view of a portion of the representation (McCullough, Fig.5D, para.153-154, within loupe 520 is magnified view of position of contact 511) and in response to second input data indicative of movement of the movable zoom window from the position to a new position, reposition the movable zoom window on the UI at the new position (McCullough, Fig.5D, para.153, single finger contact 511; para.157-159, loupe 520 moves with finger movement) and updating the magnified view with a new portion of the representation that is proximate to the new position (McCullough, Fig.5D, para.153-154, within loupe 520 is magnified view of position of contact 511). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include McCullough’s teaching with the system of Kirby, Marda and Harnisch in order to simultaneously view the zoomed portion in relation to the rest of the representation.
As per claim 4, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516); wherein the selectable options include accessing the source file (Kirby, col.5, lines 14-40, col.8, lines 19-42,  files edited and saved in repository).
As per claim 5, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; selection of content element 516); wherein the instructions further cause the one or more data processing units to:
identify a rendering device for the content (Kirby, col.7, lines 42-67, content captured by camera), wherein the selectable options include inputting one or more commands to the rendering device for updating the rendered content (Kirby, col.9, lines 28-48, col.14, lines 25-32, 62-65 options to manipulate content to update view).
	As per claim 6, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the instructions further cause the one or more data processing units to:
	identify available image capture devices (Kirby, col.7, lines 42-67, content captured by camera); and
based on the content of the zoom window, change a current image capture device for providing images to improve an image quality of rendered content (Kirby, col.8, lines 4-18,  col.9, lines 28-48, user able to manipulate for best view).
Claims 11 and 16 are similar in scope to claim 1 individually, and are therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
As per claim 21, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the source file or document is identified based on currently rendered image being rendered in the updated magnified view (Kirby, col.16, lines 1-14, Fig.8, selection of zoom view option results in zoomed view of content 74A which is a portion of the representation 70; col.7, lines 42-50, captured video content; col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, modification of workspace results in changes to the rendered representation and real-time change to the shared workspaces,  files edited and saved in repository). Serial No.: 16/228,104-7- Alty Docket No.: MS1-9290USAtty/Agent: Han GimNewport IP, LLC  
 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), Marda et al. (“Marda”, US 2019/0019022), Harnisch et al. (“Harnisch”, US 2019/0384460) and McCullough et al. (“McCullough”, US 2011/0141031) in view of Barker et al. (“Barker”, US 4,815,029).
As per claim 2, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1 wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options are determined based on a context of the content of the zoom window.  Barker teaches an editing system wherein the selectable options are determined based on a context of contents of the selected object (Barker, Figs.2A-2E, selectable options based on context of contents, col.4, lines 30-51).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Barker’s teaching with the system of Kirby, Marda, Harnisch and McCullough in order to limit options to the specific object for editing.
Claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), Marda et al. (“Marda”, US 2019/0019022), Harnisch et al. (“Harnisch”, US 2019/0384460) and McCullough et al. (“McCullough”, US 2011/0141031) in view of Eccleston et al. (“Eccleston”, US 2016/0259508).
As per claim 3, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options include storing the content of the zoom window. Eccleston teaches a collaboration system of editing a content item wherein selectable options include storing contents of the content window (Eccleston, Fig.5D, para.84, 139-143, user has option to save contents). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Eccleston’s teaching with the system of Kirby, Marda, Harnisch and McCullough in order to store content locally.
Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.

Claims 7-8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), Marda et al. (“Marda”, US 2019/0019022), Harnisch et al. (“Harnisch”, US 2019/0384460) and McCullough et al. (“McCullough”, US 2011/0141031) in view of Jones et al. (“Jones”, US 2011/0270923).
As per claim 7, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 4, wherein the content is shared among users (Kirby, col.16, lines 14-26).  However, the system of Kirby, Marda, Harnisch and McCullough does not teach wherein the objects dragged onto recipient for sharing).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, Marda, Harnisch and McCullough in order to share content to specific users.
As per claim 8, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) and wherein the content is shared among users (Kirby, col.16, lines 14-26).  However, the system of Kirby, Marda, Harnisch and McCullough does not teach wherein the selectable options include sending the content or the source file or document to a selected recipient. Jones teaches a collaboration system wherein an option includes sending the content or the source file to a selected recipient (Jones, Fig.92, 123, para.340, 371, objects dragged onto recipient for sharing).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, Marda, Harnisch and McCullough in order to share content to specific users.
As per claim 10, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options include sending an object that is representative of the email object sent for user to join session).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, Marda, Harnisch and McCullough in order to invite additional users.
Claim 19 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), Marda et al. (“Marda”, US 2019/0019022), Harnisch et al. (“Harnisch”, US 2019/0384460) and McCullough et al. (“McCullough”, US 2011/0141031) in view of Poulos et al. (“Poulos”, US 10,007,352).
As per claim 9, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 1 wherein events are captured in the session (Kirby, col.19, lines 21-42).  However, the system of Kirby, Marda, Harnisch and McCullough does not teach wherein the editing pane includes a timeline that is navigable to time points of an event captured of the environment.  Poulos teaches an editing system in a 3D environment wherein an editing pane includes a timeline that is navigable to time points of an event captured of the environment (Poulos, Fig.16, col.8, lines 21-61, timeline 142 with time points 145 corresponding to drawing event). It would have been obvious to one of ordinary skill in that art before the effective filing .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), Marda et al. (“Marda”, US 2019/0019022), Harnisch et al. (“Harnisch”, US 2019/0384460) and McCullough et al. (“McCullough”, US 2011/0141031) in view of Sgro et al. (“Sgro”, US 8,898,593).
As per claim 17, the system of Kirby, Marda, Harnisch and McCullough teaches the system of claim 16, however does not teach wherein the content of the editing pane and permissions for allowable actions are determined based on a role of a user of the editing pane. Sgro teaches a collaboration system wherein the contents of the editing pane and permissions for allowable actions are determined based on a role of a user of the editing pane (Sgro, Fig.3B, col.9, lines 20-55, authorized users may only edit content).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Sgro’s teaching with the system of Kirby, Marda, Harnisch and McCullough in order to limit editing of content to specific users.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177